Title: To Alexander Hamilton from Oliver Wolcott, Junior, 29 October 1795
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Dr. Sir
Phila. Oct. 29. 1795

I send you abstracts of all the payments to the President to the present time. It is a fact that more money has been at times advanced than was due for service, but never a Dollar for which there was no Appropriation.
The villany of the suggestion against the President has induced me to reply to the Calm Observer on the 26th. & 28th. You will see what I have said & the inclosed papers will enable you to add anything which you think proper. I have not time to day to ascertain whether any advance by the Bank was ever granted. You know that the Compensation to both Houses of Congress has been paid in advance frequently.
Yrs truly

Oliv. Wolcott Jr.
A. Hamilton Esqr

